              Case 21-52543-bem                   Doc 1     Filed 03/29/21 Entered 03/29/21 15:04:47                               Desc Main
                                                            Document     Page 1 of 13

Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                YC Fernley Hotel LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5851 S. Virginia Street
                                  Reno, NV 89502
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Washoe                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
              Case 21-52543-bem                      Doc 1       Filed 03/29/21 Entered 03/29/21 15:04:47                                      Desc Main
                                                                 Document     Page 2 of 13
Debtor    YC Fernley Hotel LLC                                                                          Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                                  Case number
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     YC Atlanta Hotel LLC                                            Relationship            Affiliate
                                                             Northern District of
                                                  District   Georgia                       When       2/03/21                Case number, if known   21-50964-BEM

Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
             Case 21-52543-bem       Doc 1     Filed 03/29/21 Entered 03/29/21 15:04:47                   Desc Main
                                               Document     Page 3 of 13
Debtor   YC Fernley Hotel LLC                                                    Case number (if known)
         Name




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                          page 3
             Case 21-52543-bem                   Doc 1       Filed 03/29/21 Entered 03/29/21 15:04:47                                  Desc Main
                                                             Document     Page 4 of 13
Debtor   YC Fernley Hotel LLC                                                                      Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.

                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                        5001-10,000                                 50,001-100,000
                                    50-99
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 4
              Case 21-52543-bem                 Doc 1       Filed 03/29/21 Entered 03/29/21 15:04:47                                 Desc Main
                                                            Document     Page 5 of 13
Debtor    YC Fernley Hotel LLC                                                                     Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 29, 2021
                                                  MM / DD / YYYY


                             X   /s/ Baldev Johal                                                         Baldev Johal
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Managing Member and Authorized Party




18. Signature of attorney    X   /s/ David L. Bury, Jr.                                                    Date March 29, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 David L. Bury, Jr. 133066
                                 Printed name

                                 Stone & Baxter, LLP
                                 Firm name

                                 577 Mulberry Street, Suite 800
                                 Macon, GA 31201
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     478-750-9898                  Email address      dbury@stoneandbaxter.com

                                 133066 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
Case 21-52543-bem   Doc 1   Filed 03/29/21 Entered 03/29/21 15:04:47   Desc Main
                            Document     Page 6 of 13
            Case 21-52543-bem                         Doc 1          Filed 03/29/21 Entered 03/29/21 15:04:47                   Desc Main
                                                                     Document     Page 7 of 13




 Fill in this information to identify the case:

 Debtor name         YC Fernley Hotel LLC

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF GEORGIA

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          March 29, 2021                          X /s/ Baldev Johal
                                                                       Signature of individual signing on behalf of debtor

                                                                       Baldev Johal
                                                                       Printed name

                                                                       Managing Member and Authorized Party
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                 Case 21-52543-bem                         Doc 1      Filed 03/29/21 Entered 03/29/21 15:04:47                                          Desc Main
                                                                      Document     Page 8 of 13

 Fill in this information to identify the case:
 Debtor name YC Fernley Hotel LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Access Point                                                    Alleged 100%           Disputed               $12,977,637.62                    Unknown                   Unknown
 Financial, LLC                                                  Membership
 One Ravinia Drive                                               Interest in YC
 9th Floor                                                       Atlanta Hotel LLC
 Atlanta, GA 30346




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
            Case 21-52543-bem                         Doc 1          Filed 03/29/21 Entered 03/29/21 15:04:47                                Desc Main
                                                                     Document     Page 9 of 13
                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      YC Fernley Hotel LLC                                                                                      Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Balbir S. Gosal                                                                      50%                                        Membership
 5851 S. Virginia Street
 Reno, NV 89502

 Baldev S. Johal                                                                      25%                                        Membership
 5851 S. Virginia Street
 Reno, NV 89502

 Ranjit S. Johal                                                                      25%                                        Membership
 5851 S. Virginia Street
 Reno, NV 89502


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the Managing Member and Authorized Party of the corporation named as the debtor in this case, declare under
penalty of perjury that I have read the foregoing List of Equity Security Holders and that it is true and correct to the best
of my information and belief.



 Date March 29, 2021                                                         Signature /s/ Baldev Johal
                                                                                            Baldev Johal

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
            Case 21-52543-bem                         Doc 1           Filed 03/29/21 Entered 03/29/21 15:04:47            Desc Main
                                                                     Document      Page 10 of 13




                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      YC Fernley Hotel LLC                                                                          Case No.
                                                                                    Debtor(s)             Chapter    11




                                               VERIFICATION OF CREDITOR MATRIX


I, the Managing Member and Authorized Party of the corporation named as the debtor in this case, hereby verify that the attached list

of creditors is true and correct to the best of my knowledge.




 Date:       March 29, 2021                                              /s/ Baldev Johal
                                                                         Baldev Johal/Managing Member and Authorized Party
                                                                         Signer/Title




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
    Case 21-52543-bem   Doc 1    Filed 03/29/21 Entered 03/29/21 15:04:47   Desc Main
                                Document      Page 11 of 13


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                        Access Point Financial, LLC
                        One Ravinia Drive
                        9th Floor
                        Atlanta, GA 30346



                        Balbir S. Gosal
                        5851 S. Virginia Street
                        Reno, NV 89502



                        Baldev S. Johal
                        5851 S. Virginia Street
                        Reno, NV 89502



                        Choice Hotels International
                        6811 East Mayo Blvd
                        Suite 100
                        Phoenix, AZ 85054



                        Georgia Department of Labor
                        Employer Accounts Section
                        148 Andrew Young Intl. Blvd. Suite 850
                        Atlanta, GA 30303



                        Georgia Department of Revenue
                        Compliance Division, ARCS - Bankruptcy
                        1800 Century Blvd NE, Suite 9100
                        Atlanta, GA 30345-3209



                        Internal Revenue Service
                        Centralized Insolvency Operation
                        P.O. Box 7346
                        Philadelphia, PA 19101-7346



                        Nevada Department of Taxation
                        c/o Melanie Young, Executive Director
                        4600 Kietzke Lane, Building L, Suite 235
                        Reno, NV 89502
Case 21-52543-bem   Doc 1    Filed 03/29/21 Entered 03/29/21 15:04:47   Desc Main
                            Document      Page 12 of 13



                    Nevada Secretary of State
                    Nevada State Capitol Building
                    101 North Carson Street, Suite 3
                    Carson City, NV 89701



                    Ranjit S. Johal
                    5851 S. Virginia Street
                    Reno, NV 89502



                    U.S. Small Business Administration
                    233 Peachtree St, NE
                    Suite 1900
                    Atlanta, GA 30303



                    United States Attorney
                    c/o Andres H. Sandoval, Esq.
                    75 Ted Turner Drive, SW - Suite 600
                    Atlanta, GA 30303-3309



                    United States Attorney General
                    U.S. Department of Justice
                    950 Pennsylvania Avenue, NW
                    Washington, DC 20530-0001



                    YC Atlanta Hotel LLC
                    5851 S. Virginia Street
                    Reno, NV 89502
            Case 21-52543-bem                         Doc 1           Filed 03/29/21 Entered 03/29/21 15:04:47             Desc Main
                                                                     Document      Page 13 of 13



                                                               United States Bankruptcy Court
                                                                      Northern District of Georgia
 In re      YC Fernley Hotel LLC                                                                           Case No.
                                                                                    Debtor(s)              Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for YC Fernley Hotel LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 March 29, 2021                                                        /s/ David L. Bury, Jr.
 Date                                                                  David L. Bury, Jr. 133066
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for YC Fernley Hotel LLC
                                                                       Stone & Baxter, LLP
                                                                       577 Mulberry Street, Suite 800
                                                                       Macon, GA 31201
                                                                       478-750-9898 Fax:478-750-9899
                                                                       dbury@stoneandbaxter.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
